Citation Nr: 0724250	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  99-18 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, claimed as urethritis and/or benign prostatic 
hypertrophy. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran retired after serving over 20 years on active 
duty from November 1950 until January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in a 
genitourinary disorder, claimed as urethritis and/or benign 
prostatic hypertrophy, which denied service connection for a 
genitourinary disorder, claimed as urethritis and/or benign 
prostatic hypertrophy.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a hearing held before a Veterans Law 
Judge in March 2002. In a June 2007 letter, the veteran was 
notified that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board.  The veteran was 
then given the option of having a new hearing before a 
Veterans Law Judge who would be assigned to decide his case 
or having his case decided based on the current hearing 
transcript.  38 C.F.R. § 20.707 (2006).  The veteran elected 
to have a new hearing before a Veterans Law Judge sitting at 
the RO.

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



